COLEMAN, Justice.
In response to rule nisi issued by this court in Ex parte Hable, 278 Ala. 11, 174 So.2d 689, the circuit court has caused to be transmitted to us a transcript of the proceedings had in the circuit court on appellant’s petition for writ of error coram nobis.
Appellant appeals from the judgment of the circuit court denying his petition.
There is no testimony in the transcript and, therefore, we understand that no testimony was offered in the trial court.
In his petition, appellant alleges that he was charged by indictment with murder in the first degree; that, on arraignment, pleas of not guilty and not guilty by reason of insanity were interposed for him; that on the trial his counsel withdrew those pleas and entered a plea of guilty; and that petitioner was adjudged guilty of murder in the first degree and sentenced to life imprisonment in accord with the verdict of the jury.
Appellant, in his petition states:
“Petitioner at the outset wishes to make it abundantly clear that he in no way criticizes the conduct of the two fine lawyers who represented him upon the trial * *
Appellant says, however, thát he was denied due process by law enforcement officers and denied the right to retain counsel.
We agree with the trial court that the petition contains only allegations of mere conclusions that appellant has been deprived of constitutional right and are of opinion that the judgment is due to he affirmed. Affirmed.
LIVINGSTON, C. J., and LAWSON and GOODWYN, JJ., concur.